Exhibit 5.1 OPINION AND CONSENT OF DISCLOSURE LAW GROUP LLP November 27, 2013 SPY Inc. 2070 Las Palmas Drive Carlsbad, California 92011 Re: Registration Statement on FormS-8 for SPY Inc. Ladies and Gentlemen: We have acted as counsel to SPY Inc., a Delaware corporation (the “Company”), in connection with the Form S-8 Registration Statement (the “Registration Statement”) filed by the Company with the Securities and Exchange Commission (the “Commission”) registering under the Securities Act of 1933, as amended (the “Act”), 700,000 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), to be issued pursuant to the Company’s 2004 Stock Incentive Plan(the “Plan”). We have examined copies of such corporate records and made such inquiries as we have deemed necessary for purposes of rendering the opinion set forth below. Based upon the foregoing, in our opinion, the shares of Common Stock to be issued by the Company when issued in the manner contemplated by the Plan will be, legally issued, fully paid and non-assessable. In rendering the opinion set forth above, we express no opinion as to the laws of any jurisdiction other than the General Corporation law of the State of Delaware and the federal laws of the United States of America. We hereby consent to the filing of a copy of this opinion with the Commission as an exhibit to the Registration Statement.In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ Disclosure Law Group LLP Disclosure Law Group LLP
